Mr. Justice Aldrey
delivered tbe 'opinion of tbe court.
Tbe Fiscal of tbe District Court of Arecibo filed an information therein charging Juan Bonhome and José Bonhome with tbe crime of murder in tbe first degree and after trial tbe jury found both defendants guilty as charged, with extenuating circumstances.
On tbe day set for sentence the defendants moved for a new trial, which motion tbe court overruled and sentenced them to imprisonment for life at bard labor. Tbe defendants appealed from tbe judgment and from tbe ruling denying a new trial, but they have not filed in this court any brief in support of their appeal, as required by the rules of this court. Their counsel only argued tbe case orally and at tbe same .time submitted a list of citations of judgments of different courts.
*373This being the status of the appeal and as the transcript of the record contains a statement of the evidence introduced at the trial , and also a bill of the exceptions taken by the defendants during the same, we have only to consider the said exceptions and the question of whether the defendants should have been granted the new trial which they asked for.
The charge upon which the appellants were found guilty and sentenced is that on December 24, 1913, they wilfully, criminally, unlawfully, with malice aforethought and fixed and deliberate intention, treacherously attacked Eloy Sola-res with revolvers loaded with bullets, both defendants firing shots from their revolvers at Eloy Solares and inflicting upon him two mortal bullét wounds, one in the thorax which pierced the aorta and the other in the frontal region, the said wounds causing his death a few minutes after they were inflicted.
During the trial the defense called Teclo Marrero’ as a witness and he began his testimony by stating that on the night of December 16, 1913, on which day Eloy Solares was released from the Arecibo jail, the witness had a conversation with him, but when the witness attempted to relate what Eloy Solares had said to him the prosecution objected on the ground that it was hearsay evidence and that the conversation was remote inasmuch- as it had taken place nine days before the commission of the acts which brought about the prosecution. The objection was sustained -by the court and the defense noted an exception to the ruling.
What the defense sought to prove by this witness was that when he advised Eloy Solares upon his release from jail not to go to Manatí in order to avoid trouble with the Bonhomes, Solares replied that he would go so as not to be considered a coward and because he and Juan Bonhome both knew how' to protect their own lives.
The court committed no error in refusing to allow the witness to state what Eloy Solares said to him, because it has no logical relation to the act committed by the defendant.
*374The other exception taken by the defense was to the ruling of the court refusing to admit in evidence two certificates of sentences imposed upon Solares, which were offered by the defense for the purpose of proving the bad character of the deceased..
The bad character of. a person cannot be established by proof of isolated acts committed by said person, but by showing the opinion which the community has of him, and the evidence must be confined- to his general character, for the reputation of a person cannot be assailed by proving that he was convicted of a specific crime. 21 Cyc., 910.
However, as an exception to this rule, when self-defense is pleaded 'such' evidence is admissible. 21 Cyc., 908. But self-defense was' not pleaded in this case and the transcript of the record does not contain the slightest indication of an attempt to establish it, for even the testimony of the witnesses for the defense shows that the killing was done in a treacherous and premeditated manner. Therefore, the lower court did not err in refusing to admit the said evidence.
Passing now to the ruling of the court refusing a new trial, we consider that the action of the court in overruling the motion whs correct.
The motion was based upon the ground that the verdict was contrary to law and to the evidence, it being alleged that it was contrary to the evidence because malice and premeditation on the part of each of the defendants should have been proved at the trial; that- all the evidence for the prosecution is that upon meeting Eloy Solares at noon in a street of Manatí Juan Bonhome fired several revolver shots at him while Solares was throwing stones at Bonhome, the fourth shot inflicting a wound in his breast as Solares was stooping, puncturing the aorta and causing his death; that the evidence against José Bonhome. is that when he heard the shots which were being fired by his brother Juan he went out into the street and fired at Solares after the latter had *375fallen to the ground in a dying condition from the wound which Juan had inflicted, and that it is unquestionable that neither malice nor premeditation has been'shown on the part of José who is not criminally liable because he fired at a person who was already dead. '
We believe that there is no act which could establish moré clearly the crime of murder in the first degree than the one which we are considering or in which clearer, stronger and more convincing evidence of the crime and .its circumstances could be presented, for even the witnesses for the defeiise agreed with those for the prosecution as -to the manner 'in which the acts were committed, ánd the former testified to nothing new except the previous affrays, between, one of the appellants and the deceased.
As the evidence is extremely strong and is. not contradictory, we will only summarize the facts .as established.- '
During a strike raised by Juan Bonhome in the tobacco factory of Manatí in March, 1912, on account, of. a difference which he had with a foreman, Eloy Solares, followed by other cigar-makers, went to work in the said factory and in the- afternoon Solares asked the police to protect him as he had been threatened by Juan Bonhome. They engaged in a dispute that evening during which Eloy Solares fired five shots at Juan Bonhome, inflicting four wounds upon him. For that act Solares .was convicted of the crime, of aggravated assault and battery and sentenced to eighteen months’ imprisonment in jail, the judgment having been affirmed by this court on April 30, 1913. On December 16 of the same year Solares was pardoned and released and returned to Manatí. . ,
After .that quarrel Juan Bonhome told José Marquez Muriel (pages 21-22) who was of the same color as Solares and a little shorter but somewhat stouter, to be car.eful in going about, because if he had not seen the back of his neck he would!have killed him -under the belief that he was Solares *376whom- be was going to kill if be cangbt bim. When Solares went to jail Jnan Bonbome said to Bienvenido Laguna (page 23) that be would revenge bimself on Solares for tbe scar wbicb be bad made on bis eye and for tbe teetli wbicb be was lacking and that be was going to make bim a present of four leaden bonbons. He also said to Luis Robles some days before tbe death of Solares (page 24) that Solares bad given bim four biscuits and be was going to return bim eight. He said to Manuel Yanga (page 23) during tbe first few days after tbe arrival of Solares at Manatí, on tbe 19th of tbe month in wbicb be died, that be would get even with Solares for tbe bullet holes in bis nose by killing him. On tbe day that" Sola-res was pardoned, Antonio La 0 (page 22) beard a conversation between tbe two defendants in wbicb Juan asked Jo.se whether Solares bad been pardoned, saying then that if Sola-res bad shot bim four times be would shoot Solares eight times on bis arrival. Furthermore, Nicolás Santana, a mechanic, (page 21) repaired a Smith revolver wbicb be identified as tbe one taken from José Bonbome and wbicb tbe Bonbome brothers bad taken to bim on tbe night of December 19, 1913, to be repaired, and said that when they returned for it two days later, in tbe evening, Juan took it, twirled tbe empty cylinder around several times and told Santana that it belonged to bis brother Pepe who also spun tbe cylinder around. Juan then said to Pepe, “"What do you think of it? Is it sure? Will it misfire?” Whereupon Santana said that be guaranteed bis.work.
As to tbe manner in wbicb tbe facts developed on December 24, 1913, it appears that at noon while Eloy Solares was talking to Andrés Larregui, alias Nango, (page 8) in Pozo Street, Manatí, with bis coat across bis.shoulder and leaning against tbe horse wbicb tbe latter was riding, Iiíginio Pas-toriza approached and banded bim a letter, telling bim not to stand there so confidently because be who has enemies should be watchful; that just then tbe report was beard of *377a revolver fired by Juan Bonbome while Solares’ back’ was turned to him and then Bonhome fired three inore shots at Solares while the latter retreated,' picking up stones from the ground, and throwing them at Bonhome, during which he was wounded in the- chest; that José Bonhome then came up Pozo Street with a revolver in his hand and several peons who were on the spot advised Solares, who had gone behind an almond tree for protection, to run or José Bonhome would kill him, and while Solares was leaving the square of Manatí, jumping over a railing to seek refuge in Mr. Brunet’s house, José Bonhome fired several shots at him, the last after Sola-res had already fallen at the entrance to Mr. Brunet’s house, the bullet taking effect in his forehead.
When Dr. Blásquez arrived a few minutes later Solares was still alive, but he died almost immediately thereafter. The wound in the breast pierced the aorta and was inflicted while he was standing on a lower level than his assailant, aud although the wound was necessarily mortal it did not cause instant death. The wound in the forehead, which he received afterwards while lying on the ground, was also' necessarily fatal and caused his death within a few minutes.
This statement of the facts is sufficient to show that any allegation made with regard to whether premeditation and inalice on the part of each of the appellants were proven cannot be sustained, and much less can it be contended, as the attorneys for the defendants claim, that José Bonhome fired at a person who was already dead, for there is not a single fact to support such a contention or from which it could be even deduced.
The judgment appealed from should be

Affirmed.

Justices Wolf, del Toro and Hutchison concurred.-
Mr. Chief Justice Hernández took no part in the decision of this case. .